Citation Nr: 1416779	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in September 2011, and a transcript of the hearing is associated with his claims file.  In December 2011 the Board remanded this matter for additional development.


FINDING OF FACT

The Veteran's service-connected disability has not resulted in the loss or loss of use of both lower extremities so as to preclude locomotion, the loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity, which so affect the functions of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for establishing entitlement to specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the Veteran pre-adjudication notice by a letter dated in November 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  VA has obtained the Veteran's treatment records, and Social Security Administration data including medical records used in making a determination.  

He was afforded the opportunity to give testimony before the Board at a hearing in September 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  The record reflects that at the September 2011 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the hearing. 

He was afforded a VA examination in June 2012 (pursuant to December 2011 Board remand).  The Board finds that the June 2012 VA examination is adequate evidence in this matter and in substantial compliance with the Board's remand directives.  The Board is therefore satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA's duty to assist is met.


Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is seeking entitlement to specially adapted housing on the bases that his service-connected residuals of herniated disc at L4-S1  precludes locomotion without the aid of braces, crutches, pains, or wheelchair.  

The provisions pertaining to specially adapted housing are found in 38 C.F.R. § 3.809 and indicates, in pertinent part, that specially adapted housing will be granted if service-connected disability causes loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or there is loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or there is loss of use of one lower extremity together with loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

The Board notes that the Veteran is service connected only for residuals of herniated disc at L4-S1, rated as 60 percent disabling.  A total rating based on individual unemployability has been granted.  However, the medical evidence of record fails to show that the Veteran's service-connected residuals of herniated disc at L4-S1 results in loss or loss of use of an extremity.

At the September 2011 Travel Board hearing, the Veteran testified that he was currently getting treatment for his back disability from a VA clinic.  He has not had any type of surgery for his back.  He stated that his doctors have told him that he is eligible for surgery, but that his back is "so bad" that surgery could leave him completely paralyzed.  So as long as he can function to a certain extent, and because the back has not improved enough, he does not want to take the chance of becoming permanently paralyzed.  He stated that there is severe functional impact to his extremities.  He has little to no feeling from his "waist down."  If he does not watch when he is walking, he will either fall, stumble or run into something.  When he gets out of the bed in the morning he has to stop and wait to get his balance and then start moving.  He stated that his house is so small that it is not very far to a wall or to a doorway and so far he has been able to navigate.  His doctors have recommended using a wheelchair but his house is so small that he cannot use a scooter or wheelchair in the house.  He stated that his wife helps him with most things, but he is able to bathe himself (although it is a process) and, although he is able to negotiate stairs "and things like that", he stated he does them very poorly.  He stated that he does not have adaptive equipment for driving, he can drive, but he has to be very careful.  He stated that he had been told that he ought to turn in his driver's license, but he has not because he is "still doing relatively fine."

On June 2012 VA spine examination, the Veteran reported that he cannot walk during flare-ups of his back disability.  It was noted that repetitive use on range of motion testing of the thoracolumbar spine interfered with sitting, standing and/or weight-bearing.  On muscle strength testing, hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension were each 4/5 bilaterally.  There was no muscle atrophy.  On reflex examination the knees and ankles were 1+ (hypoactive).  On sensory examination he had decreased sensation to light touch in the upper anterior thighs (L2) and sensation to light touch was absent in the thighs/knees (L3/4), lower leg/ankle (L4/L5/S1), and the foot/toes (L5).  He had positive straight leg raising  bilaterally (the test is positive if the pain radiates below the knee, not merely in the back or hamstrings).  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He used a cane as a normal mode of locomotion, due to difficulty maintaining balance with walking.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The diagnosis was herniated disc at L4-S1.  The examiner opined that entitlement to specially adapted housing is less likely as not (less than 50/50 probability) caused by or a result of the service-connected residuals of herniated disks at L4-S1.  This is because of the bilateral nature of the Veteran's sensory deficit, it is more likely secondary to a systemic disorder  and less likely the result of herniated disks at L4-S1, which would tend to be unilateral in nature or worse unilaterally.

While the nature of the Veteran's service-connected residuals of herniated disks at L4-S1 could involve loss of use of an extremity, in this case, they do not.  The medical evidence of record shows the Veteran continues to have some use of his lower extremities.  The June 2012 examiner opined that entitlement to specially adapted housing is less likely as not a result of the service-connected residuals of herniated disks at L4-S1.  It appears that the examiner attributes at least some of the lower extremity impairment to a nonservice-connected disorder.  At any rate, regardless of the cause, the examination does not show loss of use of the lower extremities.  There is some impairment, but it has not resulted in the actual loss of use of the lower extremities.  he Board finds the June 2012 VA examiner's opinion reflects familiarity with the entire factual record, and it is supported by detailed explanation of rationale, with citation to supporting factual data.  Also, there is overwhelming evidence to support that the Veteran's residuals of herniated disks at L4-S1 have not resulted in loss or loss of use of an extremity.  

The Veteran's statements of record, in essence, simply indicate that he occasionally falls and loses his balance  due to numbness of his legs.  Although he does use a cane, it appears that this is not a constant requirement.  He testified at the September 2011 hearing that he can get out of the bed, balance and move, (even though he must first contemplate these actions).  He can also negotiate stairs, (he stated he does this very poorly).  He is still able to drive; he stated "I can drive.  I just have to be very careful."  Such use of the lower extremities, as described by the Veteran does not constitute loss or loss of use of a lower extremity.  

The Veteran explained how his service-connected disability manifests in loss of or loss of use his lower extremities, together with residuals of organic disease or injury (i.e., having no feeling from his waist down), or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; however, he did not have radicular pain or any other signs or symptoms due to radiculopathy on VA examination in June 2012, and that examination revealed there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Again, that examination report focused upon identifying the pertinent manifestations of the service-connected disability for establishing entitlement to specially adapted housing and the examiner, in essence, opined that it is less likely that the Veteran's service-connected residuals of herniated disks at L4-S1 have caused (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  Consequently, the legal criteria for the benefit sought have not been met. 

The Veteran is certainly competent to report his symptoms and limitations.  However, to the extent he implicitly asserts that his service-connected disability is such that specially adapted housing is warranted, such assertions are not credible when viewed against the backdrop of the objective medical findings with regard to the manifestation of his service-connected disability.  The Board finds that a determination relating the loss of use of any extremity to a specific diagnosis such as herniated disks requires medical expertise.  In this case, the most probative competent medical evidence identifying the manifestations of the Veteran's service-connected disability reveals that the nature of his sensory deficit is not related to his service-connected disability, but to other non-service-connected causes.  There is no contrary competent evidence of record.  

If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to one of the following: (1) blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  The Board notes that this matter was previously adjudicated and the appeal was denied by the Board in a December 2011 decision.  

In conclusion, the legal criteria for the benefits sought have not been met in this case.  Thus, based on the above analysis, a preponderance of the evidence is against the Veteran's claim for entitlement to specially adapted housing.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


